                                                                                   Case 2:20-mc-00076-MWF-MRW Document 1-4 Filed 08/07/20 Page 1 of 2 Page ID #:41



                                                                                      1 Carla M. Wirtschafter (SBN 292142)
                                                                                          Email:   cwirtschafter@reedsmith.com
                                                                                      2 REED SMITH LLP
                                                                                          1901 Avenue of the Stars, Suite 700
                                                                                      3 Los Angeles, CA 90067-6078
                                                                                          Telephone 310-734-55200
                                                                                      4 Fax 310-734-5299

                                                                                      5 James C. McCarroll (Pro hac vice forthcoming)
                                                                                          599 Lexington Avenue, 29th Floor
                                                                                      6 New York, NY 10022
                                                                                          Tel: (212) 521-5400
                                                                                      7 Fax: (212) 521-5450
                                                                                          jmccarroll@reedsmith.com
                                                                                      8
                                                                                          Rizwan A. Qureshi (Pro hac vice forthcoming)
                                                                                      9 1301 K Street, N.W.
                                                                                          Suite 1000, East Tower
                                                                                     10 Washington, DC 20005-3317
                                                                                          Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 Facsimile: (202) 414-9299
                                                                                          Email: rqureshi@reedsmith.com
                                                                                     12
REED SMITH LLP




                                                                                     13 Attorneys for Petitioner
                                                                                           Daniel Snyder
                                                                                     14

                                                                                     15                          UNITED STATES DISTRICT COURT
                                                                                     16                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                     17
                                                                                                                                    Misc. Action No.
                                                                                     18 In re Application of Daniel Snyder          _____________________
                                                                                          for an Order Directing Discovery from
                                                                                     19 New Content Media Inc. d/b/a MEA            [PROPOSED] ORDER GRANTING
                                                                                          WorldWide Pursuant to 28 U.S.C. § 1782    JUDICIAL ASSISTANCE IN AID
                                                                                     20                                             OF A FOREIGN PROCEEDING
                                                                                                                                    PURSUANT TO 28 U.S.C. § 1782
                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28
                                                                                                                            -1-
                                                                                                    [PROPOSED] ORDER GRANTING JUDICIAL ASSISTANCE IN AID OF
                                                                                                        A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 1-4 Filed 08/07/20 Page 2 of 2 Page ID #:42



                                                                                      1        Upon consideration of the ex parte petition for assistance in aid of a foreign
                                                                                      2 proceeding pursuant to 28 U.S.C. § 1782 (the “Petition”) submitted by petitioner Daniel

                                                                                      3 Snyder (“Petitioner”), and all papers submitted in support thereof, the Court finds that

                                                                                      4 (1) the statutory requirements of 28 U.S.C. § 1782 are satisfied and (2) the factors

                                                                                      5 identified by the Supreme Court of the United States in Intel Corp. v. Advanced Micro

                                                                                      6 Devices, Inc., 542 U.S. 241 (2004) weigh in favor of granting the Petition; and it is

                                                                                      7 further

                                                                                      8        ORDERED that the Petition is GRANTED, and it is further
                                                                                      9        ORDERED that Petitioner is granted leave to serve this Order and the subpoenas
                                                                                     10 attached to the Declaration of Rizwan A. Qureshi, dated August 7, 2020, as Exhibit “A”
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 and Exhibit “B” upon respondent New Content Media, Inc., and is authorized to issue

                                                                                     12 additional subpoenas for deposition testimony and the production of documents as
REED SMITH LLP




                                                                                     13 Petitioner reasonably deems appropriate and as is consistent with the Federal Rules of

                                                                                     14 Civil Procedure; and it is further

                                                                                     15        ORDERED that New Content Media, Inc. comply with such subpoenas in
                                                                                     16 accordance with and subject to its rights under the Federal Rules of Civil Procedure and

                                                                                     17 the Rules of this Court.

                                                                                     18

                                                                                     19

                                                                                     20
                                                                                          SO ORDERED.

                                                                                     21 DATED: ___________, 2020

                                                                                     22
                                                                                                                                     ________________________________
                                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28
                                                                                                                           -2-
                                                                                                   [PROPOSED] ORDER GRANTING JUDICIAL ASSISTANCE IN AID OF
                                                                                                       A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
